J. P. Celebrezze, J.,
dissenting. I believe the decision of the Board of Tax Appeals should be reversed as unreasonable and unlawful as it was unsubstantiated by the record. Therefore, I respectfully dissent.
R.C. 5709.07 states in pertinent part:
“* * * [H]ouses used exclusively for public worship, the books and furniture therein, and the ground attached to such buildings necessary for the proper occupancy, use, and enjoyment thereof, and not leased or otherwise used with a view to profit, * * * shall be exempt from taxation.”
The purpose of the exemption and the prior holdings of this court dictate that the phrase “exclusively for public worship” not be given an unreasonably narrow interpretation. In re Bond Hill-Roselawn Hebrew School (1949), 151 Ohio St. 70 [38 O.O. 527]; Bishop v. Kinney (1982), 2 Ohio St. 3d 52. In Bond Hill, the court stated at page 72, that there are many incidental uses “designed to encourage people to use the church for public worship” which do not disqualify a property from tax exempt status. In Bishop, an exemption was granted for a parish hall used for religion classes, faculty training programs, retreats, engagement encounters, bingo games and meetings of church groups, girl scouts, and civic organizations. The property qualified for exemption as it was used primarily for public worship. The incidental uses were not controlling.
The uses of the property in the present case are remarkably similar to the uses of the parish hall in Bishop. This property is used for Sunday school classes, the pastor’s study, and church administrative offices. The provision of excess space for a weekday day care center is merely an incidental use for the benefit of the community indistinguishable from the provision of space for meetings of civic organizations in Bishop. Clearly, the church maintains this property “primarily for public worship” as defined in Bishop, not for the benefit of the public university.
I believe an examination of the record can lead to but one conclusion: the property was used primarily for public worship. The holding of the board to the contrary was unsupported by the evidence, and should be reversed as being unreasonable and unlawful.
In a footnote, the majority states that receipt of rent payments further supports the board’s decision, as the statute denies an exemption to property “leased or otherwise used with a view to profit.” The mere receipt of funds does not establish that property is used with a view to profit. Denison University v. Board of Tax Appeals (1965), 2 Ohio St. 2d 17, 28 [31 O.O.2d 10]. Appellant offered testimony that the purpose of leasing the space was to use underutilized space to meet a need in the community. There was no evidence that the rent would ever be sufficient to cover costs, much less to provide a profit, The only evidence of appellant’s purpose was that the property was not used with a view to profit.
*17The record fails to support a finding that the property was not used primarily for public worship, or that it was leased with a view to profit. The decision of the board to the contrary should be reversed.
Holmes, J., concurs in the foregoing dissenting opinion.